                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,

                   Petitioner,                            8:19CV310

      vs.
                                                      MEMORANDUM
US GOVERNMENT, STATE OF                                AND ORDER
NEBRASKA, DOUGLAS COUNTY
CORRECTIONS OFFICERS, JUDGE
WADIE THOMAS, OMAHA POLICE
DEPARTMENT/GANG UNIT, and US
MARSHALL,

                   Respondents.


       On August 9, 2019, the court ordered Plaintiff to update his address with the
court within 30 days or face dismissal of this action. (Filing No. 9.) To date,
Plaintiff has not updated his address or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.    The court will enter judgment by a separate document.

      Dated this 13th day of September, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
